LiHARPE, J.
Before tíie act of December 9, 1896, the time 'allowed by statute for presenting or filing claims against a decedent’s estate, was eighteen months from the accrual of the claim or from the grant of letters testamentary or of administration. The act referred to amended the former statute by changing that period to twelve months.- — Code, § 130.
The pleas we -are considering do not negative the fact that the claim in suit was filed within the time prescribed by the former statute and within twelve months after it was amended. They do show that before the claim was filed or presented more than twelve months-had elapsed after it had accrued and-after the grant of letters.
The rule applicable generally to 'statutes of limitations . is that unless otherwise expressly provided they are prospective in operation, and do not retroact so as . to commence the period allowed for pursuing remedies- at a time prior to the statute which prescribes it. Ivey v. Blum, 53 Ala. 172; Rawles v. Kennedy, 23 Ala. 240.
*279As to past as well as future contracts, a previously prescribed limit for proceeding in their enforcement, may be curtailed without offending the constitution provided a reasonable time be left for so proceeding. Martin v. Martin, 35 Ala. 567; Terry v. Anderson, 95 U. S. 632.
In Aycock v. Johnston, 119 Ala. 405, these principles were applied to the present statute of non-claim, and in effect was held that the twelve months period fixed by the amendment referred to extended only prospectively from the passage of the amending statute; and that claims against which the former statute had theretofore begun to run might be filed or presented within the period fixed by the former statute, not later, however, than twelve months after it was amended.
In consonance with the decision in Ay cock’s Case, which we think is undoubtedly correct, it must be held that the appellee’s claim Avas kept alive by the former provision of the statute Avhich Avas not repealed and Avhicli, as to this claim, stood unaltered by the amendment.
The demurrers sustained by the trial court do not appear in the record, but it avüI be presumed they were on proper grounds.
Judgment affirmed.